           Case 18-03249 Document 50 Filed in TXSB on 07/21/21 Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 In re:                                           §            Chapter 11
                                                  §
 Grizzly Operating, LLC, et al.,                  §            Case No. 17-30560
                                                  §
       Reorganized Debtors.                       §            Jointly Administered
                                                  §
                                                  §
 Grizzly Operating, LLC f/k/a                     §
 Vanguard Operating, LLC,                         §
     Plaintiff,                                   §
                                                  §
 vs.                                              §
                                                  §
 Sublette Co. Treasurer, Wyoming                  §            Adv. No. 18-03244
 Natrona Co. Treasurer, Wyoming                   §            Adv. No. 18-03245
 Johnson Co. Treasurer, Wyoming                   §            Adv. No. 18-03247
 Carbon Co. Treasurer, Wyoming                    §            Adv. No. 18-03248
 Park Co. Treasurer, Wyoming                      §            Adv. No. 18-03249
 Sweetwater Co. Treasurer, Wyoming                §            Adv. No. 18-03250
 Board of Commissioners of Campbell Co.,          §            Adv. No. 18-03246
 Wyoming                                          §
        Defendants.                               §


       STIPULATION REGARDING SCHEDULING ORDER BETWEEN GRIZZLY
                 OPERATING, LLC AND WYOMING COUNTIES

          This Stipulation (the “Stipulation”) is entered into by and between Plaintiff Grizzly

Operating, LLC f/k/a Vanguard Operating, LLC (the “Plaintiff”) and defendants Sublette County

Treasurer, Wyoming; Natrona County Treasurer, Wyoming; Board of Commissioners of Campbell

County, Wyoming; Johnson County Treasurer, Wyoming; Carbon County Treasurer, Wyoming;

Park County Treasurer, Wyoming; and Sweetwater County Treasurer, Wyoming (collectively the

“Defendants” and, with the Plaintiff, the “Parties”).




                                                                                        PAGE 1
          Case 18-03249 Document 50 Filed in TXSB on 07/21/21 Page 2 of 5




                                            RECITALS

         WHEREAS, on August 25, 2018, the Plaintiff commenced the above-captioned adversary

proceedings (the “Adversaries”) by filing complaints against each of the Defendants seeking to

avoid payments it made to the Defendants in the calendar year 2017 on account of ad valorem

taxes;

         WHEREAS, the Parties met and conferred and agreed to make a good faith attempt towards

negotiating a resolution of their disputes by submitting them to non-binding mediation;

                                         STIPULATION

         NOW, THEREFORE, after good-faith, arms-length negotiations, in considerations of the

foregoing, it is hereby stipulated and agreed that:

         1.     Former United States Bankruptcy Judge for the District of Delaware Kevin Gross

(the “Mediator”) shall mediate the claims at issue in the Adversaries (the “Mediation”) on July

22, 2021.

         2.     The Mediation shall not delay or stay discovery, pretrial hearing dates, or trial

schedules in any of the Adversaries.

         3.     The Parties are prohibited from divulging outside of the Mediation any information

or communications disclosed by the Parties in the course of the Mediation. No Party may rely on

or introduce as evidence in any arbitral, judicial or other proceeding, evidence attained through the

mediation, including but not limited to: (A) views expressed or suggestions made by a party with

respect to a possible settlement of the disputes; (B) the fact that another party had or had not

indicated willingness to accept a proposal for settlement made by the Mediator, (C) proposals

made or views expressed by the Mediator; (D) statements or admissions made by a party in the

course of the Mediation; and (E) documents prepared for the purpose of, in the course of, or




                                                                                             PAGE 2
           Case 18-03249 Document 50 Filed in TXSB on 07/21/21 Page 3 of 5




pursuant to the Mediation. Without limiting the foregoing, the parties are bound by (i) Federal

Rule of Evidence 408, (ii) Local Rule 16.4.I of the Local Rules of the United States District Court

for the Southern District of Texas, and (iii) any applicable federal or state statute, rule, common

law or judicial precedent relating to the privileged nature of settlement discussions, mediations or

other alternative dispute resolution procedures. Information otherwise discoverable or admissible

in evidence does not become exempt from discovery, or inadmissible in evidence, merely by being

used by a Party in the Mediation.

        4.     The Mediator may not be compelled to disclose to the Court or to any person

outside the Mediation any of the records, reports, summaries, notes, communications or other

documents received or made by the Mediator while serving in such capacity. The Mediator may

not testify or be compelled to testify regarding the Mediation in connection with any arbitral,

judicial or other proceeding. The Mediator will not be a necessary party in any proceedings relating

to the Mediation. Nothing contained in this paragraph prevents the Mediator from reporting the

status of the mediation effort to the Court.

        5.     This Stipulation contains the entire agreement between the Parties and its subject

matter and supersedes any and all prior agreements and undertakings between the Parties relating

thereto.

        6.     This Stipulation may not be modified other than by a signed writing executed by

the Parties.

        7.     Each person who executes the Stipulation represents that he or she is duly

authorized to do so on behalf of the respective Party and that each party has full knowledge and

has consented to the Stipulation.




                                                                                            PAGE 3
           Case 18-03249 Document 50 Filed in TXSB on 07/21/21 Page 4 of 5




        8.      The Stipulation may be executed in counterparts, each of which will be deemed an

original but all of which together constitute one and the same instrument, and it constitutes

sufficient proof of the Stipulation to present any copy, copies, or faxes signed by the Parties to be

charged.

        9.      The Stipulation shall be binding upon the Parties’ successors, agents, assigns

(including bankruptcy trustees and estate representatives), and any parent, subsidiary or affiliated

entity of the Parties.

        10.     The Parties agree that the Court retains jurisdiction with respect to all matters

arising from or related to the implementation of the Stipulation, and the Parties hereby consent to

such jurisdiction to resolve any disputes or controversies arising from or related to the Stipulation.




STIPULATED AND AGREED TO BY:


/s/ James T. Grogan                                       /s/ Brian C. Mitchell
 PAUL HASTINGS LLP                                         REED SMITH LLP
 James T. Grogan III                                       Keith M. Aurzada
 (TX Bar No. 24027354)                                     (TX Bar No. 24009980)
 Avram E. Luft                                             Michael P. Cooley
 (Admitted Pro Hac Vice)                                   (TX Bar No. 24034388)
 Broocks ‘Mack’ Wilson                                     Brian C. Mitchell
 (TX Bar No. 24102655)                                     (TX Bar No. 24046452)
 600 Travis Street, Fifty-Eighth Floor                     2850 N. Harwood Street, Suite 1500
 Houston, Texas 77002                                      Dallas, Texas 75201
 Telephone: (713) 860-7300                                 Telephone: (469) 680-4200
 Facsimile: (713) 353-3100                                 Facsimile: (469) 680-4299
 Email: jamesgrogan@paulhastings.com                       Email: kaurzada@reedsmith.com



                                                                                              PAGE 4
       Case 18-03249 Document 50 Filed in TXSB on 07/21/21 Page 5 of 5




       aviluft@paulhastings.com                   mpcooley@reedsmith.com
       mackwilson@paulhastings.com                bmitchell@reedsmith.com


Counsel to Plaintiff Grizzly Operating      Counsel for Defendants Campbell
LLC, f/k/a Vanguard Operating LLC           County Board of Commissioners,
                                            Carbon County Treasurer, Johnson
                                            County Treasurer, Natrona County
                                            Treasurer, Park County Treasurer,
                                            Sublette County Treasurer, and
                                            Sweetwater County Treasurer




                                                                          PAGE 5
